EXHIBIT 10.31

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT by and between AmerisourceBergen Corporation, a Delaware
corporation (hereinafter the “Company”), and Terrance P. Haas (the “Executive”),
dated and effective as of October 1, 2003.

 

WHEREAS, the Board of Directors of the Company (the “Board”), upon the
recommendation of the Compensation and Succession Planning Committee of the
Board (the “Committee”), has determined that it is in the best interests of the
Company and its shareholders to continue to employ the Executive as an officer
or key employee of the Company or of an entity that is controlled, directly or
indirectly, by the Company (each, a “Subsidiary”), and the Executive desires to
continue to serve in that capacity;

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1. Employment Period. The Company shall continue to employ the Executive, either
directly or through a Subsidiary, and the Executive shall continue to serve the
Company or any such Subsidiary, on the terms and conditions set forth in this
Agreement, for the period beginning on October 1, 2003 (the “Employment Date”)
and ending on September 30, 2005 (the “Employment Period”). In addition, the
Employment Period shall automatically renew for periods of two years unless one
party gives written notice to the other, at least 60 days prior to the end of
the initial or any renewal period, as applicable, that the Agreement shall not
be further extended. In addition, the Executive’s employment may be terminated
as provided below in Section 4.

 

2. Position and Duties.

 

(a) As of the date of this Agreement, the Executive is employed as the Senior
Vice President Operations of the Company. During the Employment Period, the
Executive shall continue to be employed in such capacity or in such other
capacity with the Company or any Subsidiary as may be determined from time to
time by the Company, provided that any such other capacity shall be at a salary
grade level that is substantially equivalent to or greater than the Executive’s
salary grade level as of the date of this Agreement.

 

(b) During the Employment Period, and excluding any periods of vacation and
absence due to intermittent illness to which the Executive is entitled, any
services that are approved by the Executive’s direct supervisor on corporate,
civic or charitable boards or committees not significantly interfering with the
performance of his responsibilities to the Employer (as defined below) or
violating the provisions of Section 9, the Executive shall devote his full time
and attention during normal business hours to the business and affairs of the
Employer and the Executive shall use reasonable efforts to carry out all duties
and responsibilities assigned to him faithfully and efficiently. The “Employer”
means the ABC Entity (as defined below) for which the Executive is employed from
time to time during the Employment Period. “ABC Entity” means the Company or any
Subsidiary, as the case may be.

 

3. Compensation.

 

(a) Base Salary. During the Employment Period, the Executive shall continue to
receive annual base salary at the rate in effect as of the date of this
Agreement, payable in accordance with the regular payroll practices of the
Employer. The Executive’s base salary shall be reviewed annually by (i) the
Committee and/or (ii) the Chief Executive Officer or the President of the
Company and/or the Chief Executive Officer or the President of the Employer by
which the Executive is then employed, in accordance with the Company’s standard
practices for executives generally, and may be increased as determined by the
Committee, in its sole discretion, or by any person or persons to whom the
Committee has delegated such authority.



--------------------------------------------------------------------------------

(b) Annual Bonus and Incentive Plans; Other Benefits. During the Employment
Period: (i) the Executive shall be entitled to participate in any short-term and
long-term incentive programs established and/or maintained by the Company and/or
the Employer for senior level executives of the Company and/or the Employer
generally; (ii) the Executive shall be entitled to continue to participate in
all incentive, savings and retirement plans, practices, policies and programs of
the Company and/or the Employer to at least the same extent as other senior
executives of the Company and/or the Employer; (iii) the Executive and/or the
Executive’s family, as the case may be, shall be eligible for continued
participation in, and shall continue to receive all benefits under, all welfare
benefit plans, practices, policies and programs provided by the Company and/or
the Employer to at least the same extent as other senior executives of the
Company and/or the Employer; and (iv) the Executive shall continue to be
entitled to, and the Employer shall continue to provide the Executive with, not
less than the number of weeks of paid vacation during each calendar year to
which the Executive is entitled as of the date of this Agreement. In addition to
the foregoing, the Executive shall be entitled to annual reimbursement of up to
$5,000 per year for tax and financial planning and tax preparation.

 

(c) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in carrying out the Executive’s duties under this Agreement, provided
that the Executive complies with the generally applicable policies, practices
and procedures of the Employer for submission of expense reports, receipts, or
similar documentation of such expenses.

 

4. Termination of Employment.

 

(a) Death or Disability. The Executive’s employment and the Employment Period
shall terminate automatically upon the Executive’s death or long term Disability
during the Employment Period. “Disability” shall be as defined under the Long
Term Disability Plan of the Company or the Employer under which the Executive is
then covered.

 

(b) By the Company. The Company may terminate the Executive’s employment under
this Agreement during the Employment Period for Cause or without Cause. “Cause”
means

 

(i) the continued failure by the Executive to substantially perform his duties
as contemplated by this Agreement (other than any such failure resulting from
his incapacity due to physical or mental illness or injury or any such actual or
anticipated failure after the issuance by the Executive of a Notice of
Termination for Good Reason) over a period of not less than thirty days after a
demand for substantial performance is delivered to the Executive by the Board or
by the Chief Executive Officer or the President of the Company and/or the Chief
Executive Officer or the President of the Employer, which demand identifies the
manner in which it is believed that the Executive has not substantially
performed his duties;

 

(ii) the willful misconduct of the Executive materially and demonstrably
injurious to the Company or the Employer (including, without limitation, any
breach by the Executive of Section 9 of this Agreement); provided that no act or
failure to act on the Executive’s part will be considered willful if done, or
omitted to be done, by him in good faith and with reasonable belief that his
action or omission was in the best interest of the Company or the Employer;

 

2



--------------------------------------------------------------------------------

(iii) the Executive’s conviction of a misdemeanor, which, as determined in good
faith by the Board, constitutes a crime of moral turpitude and gives rise to
material harm to the Company or to any Subsidiary; or

 

(iv) the Executive’s conviction of a felony (including, without limitation, any
felony constituting a crime of moral turpitude).

 

(c) By the Executive. The Executive may terminate employment under this
Agreement for Good Reason or without Good Reason. “Good Reason” means:

 

(i) any reduction in the Executive’s Base Salary;

 

(ii) material failure by the Company or the Employer to comply with any
provision of Sections 2 and 3 of this Agreement, other than an isolated,
insubstantial or inadvertent failure that is not taken in bad faith and is
remedied by the Company or the Employer within 30 days after receipt of written
notice thereof from the Executive; or

 

(iii) notice by the Company of non-renewal under Section 1.

 

A termination of employment by the Executive for Good Reason shall be
effectuated by giving the Company written notice (“Notice of Termination for
Good Reason”) of the termination, setting forth in reasonable detail the
specific conduct that constitutes Good Reason and the specific provision(s) of
this Agreement on which the Executive relies. The Company shall have 20 days to
remedy the conduct set forth in the Notice of Termination for Good Reason. A
termination of employment by the Executive for Good Reason shall be effective on
the thirtieth business day following the date when the Notice of Termination for
Good Reason is given, unless the conduct set forth in the notice is remedied by
the Company within the 20-day period. A termination of the Executive’s
employment by the Executive without Good Reason shall be effected by giving the
Company at least 30 days’ advance written notice of the termination.

 

(d) Date of Termination. The “Date of Termination” means the date of the
Executive’s death, the date of the Executive’s Disability, the date the
termination of the Executive’s employment under this Agreement by the Company
for Cause or without Cause or by the Executive for Good Reason or without Good
Reason, as the case may be, is effective. The Employment Period shall end on the
Date of Termination. For all purposes of the Agreement, no termination of the
Executive’s employment shall be deemed to have occurred if the Executive’s
employment is transferred during the Employment Period from one ABC Entity as
the Employer to another ABC Entity as the Employer.

 

5. Obligations of the Company upon Termination.

 

(a) By the Company Other Than for Cause; or By the Executive for Good Reason.
If, during the Employment Period, the Company terminates the Executive’s
employment under this Agreement (other than for Cause) or the Executive
terminates employment under this Agreement for Good Reason:

 

(1) the Executive shall be entitled to continued payment for two years of (i)
the Executive’s current base salary (as in effect on the Date of Termination),
and (ii) a bonus equal to the average of the annual bonuses paid by each ABC
Entity that was an Employer of the Executive over the prior three years (or if
less than three years, the average bonus during such shorter period) and

 

3



--------------------------------------------------------------------------------

(2) if after the Date of Termination the Executive elects to receive
continuation coverage under the Company’s group health plans pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Executive
shall be entitled to reimbursement from the Company for the COBRA premium costs
of medical, prescription, dental and vision coverage, if any, under the
Company’s group health plans (as in effect from time to time) for the Executive
and, to the extent permitted under COBRA, the Executive’s spouse and eligible
dependents, such reimbursement not to exceed the COBRA rates for such coverage
and, unless terminated sooner as described below, such reimbursement to continue
for two years after the Date of Termination; provided, however, that the
Executive shall be required to submit to the Company reasonable evidence of
payment by the Executive of any such COBRA premiums in order to obtain
reimbursement from the Company and that the Executive may not submit any
requests for reimbursement of such payments more than once per calendar month;
provided, further, that the Company, in its sole discretion, may elect for the
first two calendar months (or portions thereof) of the two year period to remit
any such payments directly on behalf of the Executive rather than requiring the
Executive to remit such payments and seek reimbursement therefor from the
Company; provided, further, that the obligations of the Company to reimburse any
such payments shall terminate on the date of occurrence of the first to occur of
any of the following, if any of the following should occur prior to the end of
the two year period: (i) the date of commencement of eligibility of the
Executive under the group health plan of any other employer or (ii) the date of
commencement of eligibility of the Executive for Medicare benefits under Title
XVIII of the Social Security Act (“Medicare Benefits”); and provided, further,
that the Executive nevertheless shall be entitled to elect COBRA continuation
coverage without reimbursement under the Company’s group health plans at the
applicable COBRA premium rates through the date that is 18 months after the Date
of Termination or, if earlier, the date that the Executive becomes covered under
the group health plan of another employer or becomes eligible for Medicare
Benefits, if the obligations of the Company to reimburse the Executive for COBRA
premiums for continuation coverage under the Company’s group health plans should
terminate prior to such date. Notwithstanding anything to the contrary set forth
above, the Company, in its sole discretion, may discontinue any coverage
contemplated hereunder in the event that such continuation is not permitted
under or would adversely affect the tax status of the plan or plans of the
Company pursuant to which the coverage is provided, in which case the Company
shall make supplemental severance payments to the Executive in monthly amounts
equal to the amounts to which the Executive otherwise would have been entitled
to reimbursement hereunder in respect of such coverage for the remainder of the
period that the Company otherwise would have been obligated to make
reimbursements hereunder to the Executive. Any amounts that are reimbursed to
the Executive by the Company or paid directly to the Executive as supplemental
severance payments will be considered taxable income to the Executive and any
taxes on such amounts will be the Executive’s responsibility and subject to
applicable tax withholding.

 

In addition, the Executive shall be entitled to receive executive level
outplacement assistance under any outplacement assistance program then being
maintained by the Company in accordance with the terms of any such program. The
Company shall also pay, or cause to be paid, to the Executive, in a lump sum in
cash within 30 days after the Date of Termination (or, in the case of the
pro-rated Annual Bonus Amount, at the time such bonus is generally paid), the
Executive’s accrued but unpaid cash compensation (the “Accrued Obligations”),
which shall include but not be limited to, (W) the Executive’s base salary
through the Date of Termination that has not yet been paid (X) an amount
representing a 100% target bonus for the Executive’s salary grade for the year
of termination, multiplied by a fraction, the numerator of which is the number
of days in the current fiscal year through the Date of Termination, and the
denominator of which is 365 (the “Annual Bonus Amount”), (Y) any accrued but
unpaid vacation pay, and (Z) similar unpaid items that have accrued and as to
which the Executive has become entitled as of

 

4



--------------------------------------------------------------------------------

the Date of Termination, including declared but unpaid bonuses and unreimbursed
employee business expenses; provided, however, that the Company’s obligation to
make any payments, or cause any payments to be made, under this paragraph (a) to
the extent any such payment shall not have accrued as of the day before the Date
of Termination shall also be conditioned upon the Executive’s execution, and
non-revocation, of a written release, substantially in the form attached hereto
as Annex 1, of any and all claims against the Company or any Employer and all
related parties with respect to all matters arising out of the Executive’s
employment by the Employer or the termination thereof (other than any
entitlements under the terms of this Agreement to indemnification or under any
other plans or programs of the Company or the Employer in which the Executive
participated and under which the Executive has accrued and is due a benefit).

 

(b) Death or Disability. If the Executive’s employment is terminated by reason
of the Executive’s death or Disability during the Employment Period, the Company
shall pay the Accrued Obligations to the Executive or the Executive’s estate or
legal representative, as applicable, in a lump sum in cash within 30 days after
the Date of Termination. In such event, the Company shall have no further
obligations under this Agreement or otherwise to or with respect to the
Executive; and for any entitlements under the terms of any other plans or
programs of the Company or the Employer in which the Executive participated and
under which the Executive has become entitled to a benefit.

 

(c) By the Company for Cause; By the Executive Other than for Good Reason. If
the Executive’s employment is terminated by the Company for Cause during the
Employment Period, or the Executive voluntarily terminates employment during the
Employment Period, other than for Good Reason, the Company shall pay the
Executive, or shall cause the Executive to be paid, the Executive’s base salary
through the Date of Termination that has not been paid and the amount of any
declared but unpaid bonuses, accrued but unpaid vacation pay, and unreimbursed
employee business expenses, and the Company shall have no further obligations
under this Agreement or otherwise to or with respect to the Executive other than
for any entitlements under the terms of any other plans or programs of the
Company or the Employer in which the Executive participated and under which the
Executive has become entitled to a benefit.

 

6. Change in Control. It is the intention of the parties that payments to be
made to the Executive whether under the terms of this Agreement or otherwise
shall not constitute “excess parachute payments” within the meaning of Section
280G of the Internal Revenue Code of 1986 (as amended from time to time) (the
“Code) and any regulations thereunder. If the independent accountants serving as
auditors for the Company on the date of this Agreement (or any other independent
certified public accounting firm designated by the Company) determine that any
payment or distribution by the Company or the Employer to or for the benefit of
the Executive (whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise) would be nondeductible by the
Company (or the Employer, to the extent applicable), under Section 280G of the
Code (or any successor provision), then the amounts payable or distributable
under this Agreement will be reduced to the maximum amount which may be paid or
distributed without causing such payments or distributions to be nondeductible.
The determination shall take into account (a) whether the payments or
distributions are “parachute payments” under Section 280G, (b) the amount of
payments and distributions under this Agreement that constitute reasonable
compensation, and (c) the present value of such payments and distributions
determined in accordance with Treasury Regulations in effect from time to time.
The Executive shall have the right to designate which payments or distributions
will be reduced.

 

7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company or the Employer for which the Executive may
qualify. Vested benefits and other amounts that

 

5



--------------------------------------------------------------------------------

the Executive is otherwise entitled to receive on or after the Date of
Termination under any plan, policy, practice or program of, or any contract or
agreement with, the Company or the Employer shall be payable in accordance with
such plan, policy, practice, program, contract or agreement, as the case may be,
except as explicitly modified by this Agreement.

 

8. No Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced, regardless of whether the Executive obtains other
employment.

 

9. Confidential Information; Non-solicitation; Non-competition.

 

(a) The Executive agrees and acknowledges that by reason of his employment by
and service to the Company, he will have access to, become exposed to and/or
become knowledgeable about confidential information of the Company (the
“Confidential Information”) from time to time during the Employment Period,
including, without limitation, proposals, plans, inventions, practices, systems,
programs, processes, methods, techniques, research, records, supplier sources,
customer lists and other forms of business information that are not known to the
Company’s competitors, are not recognized as being encompassed within standard
business or management practices and/or are kept secret and confidential by the
Company. Executive agrees that at no time during or after the Employment Period
will he disclose or use the Confidential Information except as may be required
in the prudent course of business for the benefit of the Company. The Executive
also agrees to be subject to the Company’s Code of Ethics and Business Conduct
as in effect from time to time during the Employment Period.

 

(b) The Executive acknowledges that the Company is generally engaged in business
throughout the United States. During the Executive’s employment by the Company
and for two years after the Date of Termination or the expiration of the final
Employment Period, the Executive agrees that he will not, unless acting with the
prior written consent of the Company, directly or indirectly, own, manage,
control, or participate in the ownership, management or control of, or be
employed or engaged by, or otherwise affiliated or associated with, as an
officer, director, employee, consultant, independent contractor or otherwise,
any other corporation, partnership, proprietorship, firm, association or other
business entity, or otherwise engage in any business, which is engaged in the
wholesale distribution of pharmaceutical products as of the Date of Termination
or expiration of the final Employment Period, as applicable, is engaged in by
the Company, has been reviewed with the Board for development to be owned or
managed by the Company, and/or has been divested by the Company but as to which
the Company has an obligation to refrain from involvement, but only for so long
as such restriction applies to the Company; provided, however, that the
ownership of not more than 5% of the equity of a publicly traded entity shall
not be deemed to be a violation of this paragraph. During such two-year period,
Executive also agrees to make himself reasonably available to the Company for
consulting at a per diem rate that reflects his annual salary as in an effect
prior to his termination of employment (plus reimbursement of Executive’s
reasonable expenses). Notwithstanding the foregoing, the Executive shall be
relieved of the covenants provided for in this subsection in the event that the
Company fails to make payments to Executive as provided for in Section 5(a) of
this Agreement.

 

(c) The Executive also agrees that he will not, directly or indirectly, during
the period described in paragraph (b) of this Section 9 induce any person who is
an employee, officer, director, or agent of the Company, to terminate such
relationship, or employ, assist in employing or otherwise be associated in
business with any present or former employee or officer of the Company,
including without limitation those who commence such positions with the Company
after the Date of Termination.

 

6



--------------------------------------------------------------------------------

(d) The Executive acknowledges and agrees that the restrictions contained in
this Section 9 are reasonable and necessary to protect and preserve the
legitimate interests, properties, goodwill and business of the Company, that the
Company would not have entered into this Agreement in the absence of such
restrictions and that irreparable injury will be suffered by the Company should
the Executive breach the provisions of this Section. The Executive represents
and acknowledges that (i) the Executive has been advised by the Company to
consult the Executive’s own legal counsel in respect of this Agreement, (ii) the
Executive has consulted with and been advised by his own counsel in respect of
this Agreement, and (iii) the Executive has had full opportunity, prior to
execution of this Agreement, to review thoroughly this Agreement with the
Executive’s counsel.

 

(e) The Executive further acknowledges and agrees that a breach of the
restrictions in this Section 9 will not be adequately compensated by monetary
damages. The Executive agrees that actual damage may be difficult to ascertain
and that, in the event of any such breach, the Company shall be entitled to
injunctive relief in addition to such other legal or equitable remedies as may
be available to the Company. In the event that the provisions of this Section 9
should ever be adjudicated to exceed the limitations permitted by applicable law
in any jurisdiction, it is the intention of the parties that the provision shall
be amended such that those provisions are made consistent with the maximum
limitations permitted by applicable law, that such amendment shall apply only
within the jurisdiction of the court that made such adjudication and that those
provisions otherwise be enforced to the maximum extent permitted by law.

 

(f) If the Executive breaches his obligations under this Section 9, he agrees
that suit may be brought, and that he consents to personal jurisdiction, in the
United States District Court for the Eastern District of Pennsylvania, or if
such court does not have jurisdiction or will not accept jurisdiction, in any
court of general jurisdiction in Chester County, Pennsylvania; consents to the
non-exclusive jurisdiction of any such court in any such suit, action or
proceeding; and waives any objection which he may have to the laying of venue of
any such suit, action or proceeding in any such court. The Executive also
irrevocably and unconditionally consents to the service of any process,
pleadings, notices or other papers.

 

(g) For purposes of this Section 9, the term “Company” shall be deemed to
include the Company and any other ABC Entity.

 

10. Successors.

 

(a) This Agreement is personal to the Executive and, without the prior written
consent of the Company, shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
have been required to perform it if no such succession had taken place. As used
in this Agreement, “Company” shall mean both the Company as defined above and
any such successor that assumes and agrees to perform this Agreement, by
operation of law or otherwise.

 

7



--------------------------------------------------------------------------------

11. Miscellaneous.

 

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the Commonwealth of Pennsylvania, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified except by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

 

(b) All notices and other communications under this Agreement shall be in
writing and shall be given by hand to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

Terrance P. Haas

___________________________

___________________________

___________________________

If to the Company:

AmerisourceBergen Corporation

1300 Morris Drive, Suite 100

Chesterbrook, PA 19087

Attention: General Counsel

 

or to such other address as either party furnishes to the other in writing in
accordance with this paragraph (b) of Section 11. Notices and communications
shall be effective when actually received by the addressee.

 

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.

 

(d) Notwithstanding any other provision of this Agreement, the Company or the
Employer may withhold from amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld by applicable
laws or regulations.

 

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of, or to assert any right under, this Agreement (including,
without limitation, the right of the Executive to terminate employment for Good
Reason pursuant to paragraph (c) of Section 5 of this Agreement) shall not be
deemed to be a waiver of such provision or right or of any other provision of or
right under this Agreement.

 

(f) This Agreement may be executed in several counterparts, each of which shall
be deemed an original, and said counterparts shall constitute but one and the
same instrument.

 

8



--------------------------------------------------------------------------------

12. The respective rights and obligations of the parties hereunder shall survive
any termination of the Executive’s employment to the extent necessary to the
intended preservation of such rights and obligations, including, but not by way
of limitation, those rights and obligations set forth in Sections 3, 5, 6, 9 and
11.

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization of the Committee, the Company has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written.

 

   

AMERISOURCEBERGEN CORPORATION

   

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

   

EXECUTIVE

   

--------------------------------------------------------------------------------

   

Terrance P. Haas

 

9



--------------------------------------------------------------------------------

ANNEX 1

 

SEPARATION OF EMPLOYMENT AGREEMENT

AND GENERAL RELEASE

 

THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made as of this          day of                 ,         , by and between
AmerisourceBergen Corporation (the “Company”) and                      (the
“Executive”).

 

WHEREAS, Executive formerly was employed as                     ;

 

WHEREAS, Executive and Company entered into an Employment Agreement, dated
                         ,         , as amended and/or supplemented (the
“Employment Agreement”), which provides for certain severance benefits in the
event that Executive’s employment is terminated on account of a reason set forth
in the Employment Agreement;

 

WHEREAS, Executive and the Company mutually desire to terminate Executive’s
employment on an amicable basis, such termination to be effective
                         ,          (the “Date of Resignation”); and

 

WHEREAS, in connection with the termination of Executive’s employment, the
parties have agreed to a separation package and the resolution of any and all
disputes between them.

 

NOW, THEREFORE, IT IS HEREBY AGREED by and between Executive and the Company as
follows:

 

1. (a) Executive, for and in consideration of the commitments of the Company as
set forth in Paragraph 5 of this Agreement, and intending to be legally bound,
does hereby REMISE, RELEASE AND FOREVER DISCHARGE the Company, its affiliates,
subsidiaries and parents, and its officers, directors, employees, and agents,
and its and their respective successors and assigns, heirs, executors, and
administrators (each, a “Releasee” and collectively, “Releasees”) from all
causes of action, suits, debts, claims and demands whatsoever in law or in
equity, which Executive ever had, now has, or hereafter may have, whether known
or unknown, or which Executive’s heirs, executors, or administrators may have,
by reason of any matter, cause or thing whatsoever, from the beginning of
Executive’s employment to the date of this Agreement, and particularly, but
without limitation of the foregoing general terms, any claims arising from or
relating in any way to Executive’s employment relationship with the Company
and/or its predecessors, subsidiaries or affiliates, the terms and conditions of
that employment relationship, and the termination of that employment
relationship, including, but not limited to, any claims arising under the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act
(“OWBPA”), Title VII of The Civil Rights Act of 1964, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, the Employee
Retirement Income Security Act of 1974, the Pennsylvania Human Relations Act,
and any other claims under any federal, state or local common law, statutory, or
regulatory provision, now or hereafter recognized, and any claims for attorneys’
fees and costs. This Agreement is effective without regard to the legal nature
of the claims raised and without regard to whether any such claims are based
upon tort, equity, implied or express contract or discrimination of any sort.

 

(b) To the fullest extent permitted by law, and subject to the provisions of
Paragraph 10 below, Executive represents and affirms that (i) Executive has not
filed or caused to be filed on Executive’s behalf any claim for relief against
the Company or any Releasee and, to the best of

 

10



--------------------------------------------------------------------------------

Executive’s knowledge and belief, no outstanding claims for relief have been
filed or asserted against the Company or any Releasee on Executive’s behalf;
(ii) Executive has not reported any improper, unethical or illegal conduct or
activities to any supervisor, manager, department head, human resources
representative, agent or other representative of the Company, to any member of
the Company’s legal or compliance departments, or to the ethics hotline, and has
no knowledge of any such improper, unethical or illegal conduct or activities;
and (iii) Executive will not file, commence, prosecute or participate in any
judicial or arbitral action or proceeding against the Company or any Releasee
based upon or arising out of any act, omission, transaction, occurrence,
contract, claim or event existing or occurring on or before the date of this
Agreement.

 

2. In consideration of the Company’s agreements as set forth in Paragraph 5
herein, Executive agrees to be bound by the terms of Section 9 of the Employment
Agreement.

 

3. Executive agrees and recognizes that Executive has permanently and
irrevocably severed Executive’s employment relationship with the Company, that
Executive shall not seek employment with the Company or any affiliated entity at
any time in the future, and that the Company has no obligation to employ
Executive in the future.

 

4. Executive further agrees that Executive will not disparage or subvert the
Company, or make any statement reflecting negatively on the Company, its
affiliated corporations or entities, or any of their officers, directors,
employees, agents or representatives, including, but not limited to, any matters
relating to the operation or management of the Company, Executive’s employment
and the termination of Executive’s employment, irrespective of the truthfulness
or falsity of such statement.

 

5. In consideration for Executive’s agreement as set forth herein, the Company
agrees that the Company shall provide the following:

 

[insert description of severance benefits to which Executive is entitled under
the Employment Agreement]

 

6. Executive understands and agrees that the payments, benefits and agreements
provided in this Agreement are being provided to Executive in consideration for
Executive’s acceptance and execution of, and in reliance upon Executive’s
representations in, this Agreement. Executive acknowledges that if Executive had
not executed this Agreement containing a release of all claims against the
Company, Executive would only have been entitled to the payments provided in the
Company’s standard severance pay plan for employees.

 

7. Executive acknowledges and agrees that the Company previously has satisfied
any and all obligations owed to Executive under any employment agreement or
offer letter Executive has with the Company and, further, that this Agreement
supersedes any employment agreement or offer letter Executive has with the
Company, and any and all prior agreements or understandings, whether written or
oral, between the parties shall remain in full force and effect to the extent
not inconsistent with this Agreement, and further, that, except as set forth
expressly herein, no promises or representations have been made to Executive in
connection with the termination of Executive’s employment agreement or offer
letter with the Company, or the terms of this Agreement.

 

8. Executive agrees not to disclose the terms of this Agreement to anyone,
except Executive’s spouse, attorney and, as necessary, tax/financial advisor.
Likewise, the Company agrees that the terms of this Agreement will not be
disclosed except as may be necessary to obtain approval or authorization to
fulfill its obligations hereunder or as required by law. It is expressly
understood that any violation of the confidentiality obligation imposed
hereunder constitutes a material breach of this Agreement.

 

11



--------------------------------------------------------------------------------

9. Executive represents that Executive does not presently have in Executive’s
possession any records and business documents, whether on computer or hard copy,
and other materials (including but not limited to computer disks and tapes,
computer programs and software, office keys, correspondence, files, customer
lists, technical information, customer information, pricing information,
business strategies and plans, sales records and all copies thereof)
(collectively, the “Corporate Records”) provided by the Company and/or its
predecessors, subsidiaries or affiliates or obtained as a result of Executive’s
prior employment with the Company and/or its predecessors, subsidiaries or
affiliates, or created by Executive while employed by or rendering services to
the Company and/or its predecessors, subsidiaries or affiliates. Executive
acknowledges that all such Corporate Records are the property of the Company. In
addition, Executive shall promptly return in good condition any and all beepers,
credit cards, cellular telephone equipment, business cards and computers. As of
the Date of Resignation, the Company will make arrangements to remove, terminate
or transfer any and all business communication lines including network access,
cellular phone, fax line and other business numbers.

 

10. Nothing in this Agreement shall prohibit or restrict Executive from: (i)
making any disclosure of information required by law; (ii) providing information
to, or testifying or otherwise assisting in any investigation or proceeding
brought by, any federal regulatory or law enforcement agency or legislative
body, any self-regulatory organization, or the Company’s [designated legal,
compliance or human resources officer]; or (iii) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization.

 

11. The parties agree and acknowledge that the agreement by the Company
described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by any of the Releasees to Executive.

 

12. Executive agrees and recognizes that should Executive breach any of the
obligations or covenants set forth in this Agreement, the Company will have no
further obligation to provide Executive with the consideration set forth herein,
and will have the right to seek repayment of all consideration paid up to the
time of any such breach. Further, Executive acknowledges in the event of a
breach of this Agreement, Releasees may seek any and all appropriate relief for
any such breach, including equitable relief and/or money damages, attorney’s
fees and costs.

 

13. Executive further agrees that the Company shall be entitled to preliminary
and permanent injunctive relief, without the necessity of proving actual
damages, as well as to an equitable accounting of all earnings, profits and
other benefits arising from any violations of this Agreement, which rights shall
be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.

 

14. This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the
Commonwealth of Pennsylvania.

 

12



--------------------------------------------------------------------------------

15. Executive certifies and acknowledges as follows:

 

(a) That Executive has read the terms of this Agreement, and that Executive
understands its terms and effects, including the fact that Executive has agreed
to RELEASE AND FOREVER DISCHARGE the Company and each and everyone of its
affiliated entities from any legal action arising out of Executive’s employment
relationship with the Company and the termination of that employment
relationship;

 

(b) That Executive has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which Executive acknowledges is
adequate and satisfactory to Executive and which Executive acknowledges is in
addition to any other benefits to which Executive is otherwise entitled;

 

(c) That Executive has been and is hereby advised in writing to consult with an
attorney prior to signing this Agreement;

 

(d) That Executive does not waive rights or claims that may arise after the date
this Agreement is executed;

 

(e) That the Company has provided Executive with a period of twenty-one (21)
days within which to consider this Agreement, and that Executive has signed on
the date indicated below after concluding that this Agreement is satisfactory to
Executive; and

 

(f) Executive acknowledges that this Agreement may be revoked by Executive
within seven (7) days after execution, and it shall not become effective until
the expiration of such seven day revocation period. In the event of a timely
revocation by Executive, this Agreement will be deemed null and void and the
Company will have no obligations hereunder.

 

[SIGNATURE PAGE FOLLOWS]

 

13



--------------------------------------------------------------------------------

Intending to be legally bound hereby, Executive and the Company executed the
foregoing Separation of Employment Agreement and General Release this
             day of             ,         .

 

 

--------------------------------------------------------------------------------

     Witness:  

 

--------------------------------------------------------------------------------

[Executive]            AMERISOURCEBERGEN CORPORATION           

By:

 

 

--------------------------------------------------------------------------------

     Witness:  

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

          

Title:

 

 

--------------------------------------------------------------------------------

          

 

14